Citation Nr: 1453314	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-08 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) as part of an appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, and timely perfected his appeal in June 2011.

The Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing was prepared and associated with the claims file.

The claim for a TDIU was remanded by the Board in December 2011 as part and parcel of the claim for a higher initial rating for PTSD.  Following further development by the Agency of Original Jurisdiction (AOJ), the Board again remanded the claim in January 2014 as it was inextricably intertwined with the Board's grant of service connection for an eye disability as it could have been affected by the assignment of a disability rating and effective date for the eye disability implemented by the AOJ.  The claim was also remanded for further development with respect to obtaining outstanding treatment records and VA examinations regarding the effect of the Veteran's service-connected disabilities on his employability.  Such further development has been accomplished and the claim is now ready for further disposition. 

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  The documents in Virtual VA are duplicative of those in VBMS that were received up to February 2014.  A review of the documents in VBMS reveals multiple documents received since February 2014, including an October 2014 Appellate Brief as well as VA examination reports and outpatient treatment records that were considered by the AOJ in the most recent September 2014 supplemental statement of the case.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's combined disability rating has not met the schedular criteria for a TDIU.  Referral for an extraschedular TDIU is not warranted as the Veteran is unemployed due to non-service connected disabilities and not his service-connected posttraumatic stress disorder (PTSD), tinnitus, or right eye disorder, or a combination of those service-connected disorders. 


CONCLUSION OF LAW

The criteria for a TDIU are not met at any time during the period covered by this appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, in a January 2012 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for  a total rating based on individual unemployability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  As the claim arose as part and parcel of the claim for a higher initial rating for PTSD, the January 2013 supplemental statement of the case was the initial AOJ adjudication of the specific TDIU issue.  The Board finds that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has also been satisfied.  The Veteran's service treatment and post-service VA treatment have been obtained and associated with the claims file.  The Veteran did not identify any private sources of relevant medical care.  In January 2013, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA).  In response to a request by the RO, SSA reported that all associated medical records had been destroyed.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations which included discussion of the effect of his service connected tinnitus, eye, and mental health disabilities in January 2010 (audio), January 2011 (psychiatric) and January 2012 (eye, psychiatric), May 2014 (tinnitus), and June 2014 (PTSD and eye).  The June 2014 eye examination was incomplete, however, and an addendum opinion was obtained in August 2014.  The Board finds that the January 2010 (audio), January 2011 (PTSD), January 2012 (PTSD), May 2014 (tinnitus) and June 2014 (PTSD) examinations were adequate as they were performed by qualified examiners with a review of the record or an accurate summary of the relevant history and contained detailed clinical observations and opinions applicable to the relevant legal standards.  Moreover, in light of the August 2014 addendum opinion regarding the effect of the eye disability on the Veterans' employability, the Board finds that the remand directives with respect to VA examinations have been met.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Veteran offered testimony before the undersigned Acting Veterans Law Judge at a Board hearing in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 Board hearing, the undersigned Acting Veterans Law Judge discussed the Veteran's service-connected eye and PTSD issues which were the only issues certified to the Board at the time.  Significantly, the Board later determined that the present TDIU claim was part and parcel of the PTSD claim.  Although the issue of TDIU had not been certified as a separate issue, the hearing involved a discussion of the impact of the Veteran's service-connected disabilities his daily life and employment, as well as any outstanding records such as Social Security Administration records.  Transcript [T.] pages 6-7.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

Finally, as noted in the Introduction, in December 2011 and January 2014, the Board remanded this appeal for additional development, to include obtaining the Veteran's updated VA treatment records and sending the Veteran the appropriate notice for a TDIU claim.  On remand, the Veteran was also to be scheduled a VA examination to evaluate the effect of his service-connected disabilities on his ability to work.  All records have been obtained and associated with the claims file, and review of the record shows the Veteran was afforded VA examinations that discussed the effect of his service-connected disabilities on his employability.    Therefore, the Board finds that the AOJ has substantially complied with the December 2011 and January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Total Rating Based on Individual Unemployability

In this case, the Veteran asserts that he is unable to work due to his service-connected disabilities.  The Veteran's claim for TDIU arose as part and parcel of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this regard, a January 2011 VA psychiatric examination report noted that the Veteran had been unemployed for the past 20 years.  He reported that he earned a general equivalency diploma and previously worked as a vehicle mechanic.  Further, during the October 2011 Board hearing, the Veteran reported that he had been homeless for some time and had not worked in many years.  The record indicates that he lives at the State Park. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran is service-connected for the following: posttraumatic stress disorder (PTSD) (50 percent); tinnitus (10 percent); and right eye corneal scarring with residuals (noncompensable).  His combined disability rating is 50 percent from January 9, 2007 to June 17, 2010, and 60 percent from June 18, 2010. 

As an initial matter, the Board finds that the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) . 

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570   (1993); Fanning v. Brown, 4 Vet. App. 225, 229   (1993). 

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Individual unemployability must be determined with consideration of a veteran/s education and occupational experience but without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2014).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).
 
Here, the Veteran has reported in both written statements and sworn testimony that he believes his service connected disabilities rendered him unemployable.   He reiterated this belief, through his representative, in the October 2014 Appellate Brief.  Upon review of the evidence, however, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected PTSD, tinnitus, and eye disabilities.  

In this regard, the Board finds that while the Veteran may well be unable to work in occupations requiring manual labor and hand dexterity, such is due to non-service connected disorders and not his service-connected disabilities.  In this regard, the Board notes that during the in January 2011 VA psychiatric examination, the Veteran reported that he had worked as a mechanic until he had problems with his hands in the early 1980's.  He noted that he subsequently underwent surgery but could no longer work as much.  He reported that he took part time jobs but was unable to work due to his hands.  The Board acknowledges that the Veteran also reported that he did not get along with supervisors and co-workers when he was working.  However, the Board finds it significant that the January 2011 VA examiner found no impairment in the Veteran's thought process or communication and only reduced reliability and productivity due to the Veteran's psychiatric disorder.  Further, the January 2011 VA examiner noted the Veteran did not miss work due to his psychiatric disorder.   In statements in June 2012 and January 2013, the Veteran noted that in addition to wearing eyeglasses and a hearing aid, he also experienced severe joint pain from rheumatoid arthritis which is not service-connected.  

The Veteran's PTSD symptoms were consistently productive of occupational and social impairment with reduced reliability and productivity but not found to have more severe impairment such as impairment in most areas or total occupational impairment.  See VA examinations reports dated in January 2011, January 2012, and June 2014.  Further, although the June 2014 VA PTSD examination report noted that the Veteran had not worked in 20 years, the examiner noted the Veteran's report that the reason for his unemployment was his non-service connected hand condition.  In fact, the June 2014 VA examiner specifically noted that the Veteran's PTSD symptoms did not prevent him from engaging in gainful employment.  

Further, the Veteran's tinnitus has been found to have no impact upon the Veteran's ability to work.  See May 2014 VA audiological examination report.  The Board acknowledges the January 2010 audiological examination for hearing loss indicated that the Veteran's hearing loss has a significant effect on his employment.  To that end, the Board acknowledges his report to the January 2010 VA examiner that as a car mechanic, he was dependent on listening to car engines and that he believed he had lost that capability due to his hearing loss.  The Board also acknowledges his reports that he had difficulty communicating with co-workers and supervisors on the job, difficulty understanding conversations over the phone, and difficulty trying to converse in the presence of background noise.  However, the Veteran is not service-connected for hearing loss.  Moreover, the January 2010 VA examiner specifically found that the Veteran's hearing loss is not caused by, or a result of, noise exposure in service.  The Veteran is service connected for tinnitus but the May 2014 VA audiological examiner determined that the Veteran's tinnitus has no impact upon his ability to work.  The examiner also noted the Veteran's own report that his tinnitus does not affect employment. 

Regarding the Veteran's service-connected corneal scarring, it has been found to have no functional impairment.  See August 2014 VA eye addendum opinion.  Such opinion is also supported by finding during the January 2012 VA examination report in which the Veteran's chief eye concern was blurred distance vision.  The January 2012 VA examiner noted that the Veteran's right corneal scar did not affect the Veteran's vision.  Further, the January 2012 VA examiner also noted that there were no eye-related incapacitating episodes in the previous 12 months.  Finally, the August 2014 VA examiner specifically found no functional impairment due to the service-connected corneal scarring. 

Taking together all of the Veteran's service-connected disabilities, the Board finds that they do not prevent him from working.  Rather, if he is unable to work, it is due to non-service connected disorders such as rheumatoid arthritis which cause him nearly unbearable pain.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.).

In reaching this conclusion, the Board emphasizes the Veteran's own statements that his non-service connected disabilities prevent him from working.  For example, in a January 2013 statement, the Veteran reported his belief that he is not able to work because his "body is raked with rheumatoid arthritis and my joints swell and the pain is almost past the point of tolerable."  Again, the Board notes that although his non-service connected hearing loss may have an impact on his occupation, his service-connected tinnitus has been found to not have any impact on his ability to work.  As his difficulties with his hands as well as hearing loss are not service-connected, regrettably they may not be considered in addressing entitlement to a TDIU.

In the September 2014 supplemental statement of the case, the AOJ considered whether referral to the Director of Compensation and Pension Services was warranted but determined that it was not.  The Board agrees. 

The Board concludes that referral for an extraschedular TDIU is not warranted because the functional limitations imposed only by PTSD, tinnitus, and the right eye disability do not preclude securing or following all forms of substantially gainful employment.  The Board recognizes that the Veteran's non-service-connected disabilities may well prohibit gainful employment, but these factors may not be considered in deciding a claim for a TDIU as such may only be awarded when the unemployment is due to service-connected disabilities.

The Board has considered the Veteran's statements that he believes his service-connected disabilities render him unemployable.  While the Veteran is competent to report symptoms that come to him through his senses (such as an inability to perform a particular task due to constant ringing in his ears, pain, etc.).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, he has contradicted these statements by indicating at other times that he cannot work due to his non-service connected hand disability.  Thus, the Board places greater probative weight on the clinical observations and functional assessments of the VA outpatient care providers and the VA examiners because they are consistent over the period of the appeal and are based on an accurate review of the file and personal observations of the Veteran.  

Based on the foregoing, the weight of credible evidence is that the Veteran's psychiatric disorder imposes, at most, some reduction in reliability and productivity.  Similarly, as discussed above, the weight of the credible evidence is that his tinnitus and right eye disorders have no impact on his ability to work.  Indeed, the Veteran has consistently reported in written statements as well as in reports to VA examiners that his non-service connected rheumatoid arthritis/hand disorders cause him to be unemployable.  For these reasons, a schedular TDIU is denied and the claim is not referred for extraschedular consideration. 

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.


____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


